John Hancock Financial Opportunities Fund John Hancock Hedged Equity & Income Fund John Hancock Income Securities Trust John Hancock Investors Trust John Hancock Preferred Income Fund John Hancock Preferred Income Fund II John Hancock Preferred Income Fund III John Hancock Premium Dividend Fund John Hancock Tax-Advantaged Dividend Income Fund John Hancock Tax-Advantaged Global Shareholder Yield Fund (collectively, the “Funds”) Supplement dated January 3, 2017 to the current Proxy Statements of the Funds (collectively, the “Proxy Statements”) The following modifies information to the contrary in each Proxy Statement: At a meeting on December 6-8, 2016, each Fund’s Board of Trustees (the “Board”) appointed Hassell H. McClellan to serve as the Board’s Chair, effective January 1, 2017, succeeding James M. Oates, who will continue to serve as a Trustee. In addition, each Fund’s Board approved the following changes to the Fund’s operating committees stated below, effective January 1, 2017: Compliance Committee: Grace K. Fey joins this Committee as Chair, succeeding Mr. McClellan, who is no longer a member of this Committee. William H. Cunningham and Deborah C. Jackson continue to serve as members of this Committee. Contracts, Legal & Risk Committee: Mr. Oates joins this Committee and Ms. Fey is no longer a member of this Committee. Steven R.
